


Exhibit 10.17

 

 

SIXTH AMENDMENT TO RESTAURANT MANAGEMENT AGREEMENT made as of the 18th of
November, 2002 by and between Post House Investors L.P. having an office at 11
East 44th Street, New York, New York ("Post House Investors") and the New York
Restaurant Group, Inc., a domestic corporation with offices at 1114 First
Avenue, New York, New York 10021 ("Restaurant Group").

 

 

W I T N E S S E T H

 

WHEREAS, pursuant to an agreement made as of the 26th day of February, 1991,
between NABIL CHARTOUNI and FOUAD CHARTOUNI, on the one hand, and the Restaurant
Group on the other hand, the CHARTOUNIS retained the Restaurant Group as an
independent contractor to provide administrative managerial and operating
services in connection with the operation of the restaurant known as the POST
HOUSE; and

 

WHEREAS, POST HOUSE INVESTORS are the designees of NABIL CHARTOUNI and FOUAD
CHARTOUNI under a certain asset purchase agreement dated November 20, 1991
concerning the purchase of the POST HOUSE ASSOCIATES; and

 

WHEREAS, on the closing of such sale POST HOUSE INVESTORS agreed to be bound
under the terms of the February 26, 1991 management agreement; and

 

WHEREAS, the closing of such asset purchase agreement took place on January 24,
1992; and

 

WHEREAS, the term of the restaurant management agreement commenced on such
closing date, that is January 24, 1992; and

 

--------------------------------------------------------------------------------


 

WHEREAS, by its terms, the restaurant management agreement commenced on such
date for the term of three years, expiring on January 23, 1995; and

 

WHEREAS, by agreement dated December 12, 1994, the parties extended the term of
such agreement for a period of two years, through January 23, 1997, and amended
the agreement in certain respects; and

 

WHEREAS, by agreement dated October 29, 1996, the parties further extended the
term of such agreement for an additional period of two years, through January
23, 1999; and

 

WHEREAS, by agreement dated November 11, 1998, the parties further extended the
term of such agreement for an additional period of two years, through January
23, 2001; and

 

WHEREAS, by agreement dated December 25, 2000, the parties further extended the
term of such agreement for an additional two years, through January 23, 2003 and

 

WHEREAS, by agreement dated April 20, 2001, the parties acknowledged Smith &
Wollensky Restaurant Group, Inc. as the same entity as New York Restaurant
Group, Inc. and substituted a new paragraph 7(f) of the original agreement.

 

WHEREAS, the parties wish to further extend the term of such restaurant
management agreement; and

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, it is agreed as follows:

 

1.             The term of the February 26, 1991 management agreement shall be
extended for an additional two years commencing on January 24, 2003 and
terminating on January 23, 2005.

 

2.             As compensation for the Restaurant Group's services, during the
term of this renewal, Post House Investors shall pay to the Restructuring Group
an amount equal to 6% of all

 

 

2

--------------------------------------------------------------------------------


 

Restaurant sales, as defined in the December 6, 1994, first amendment to
Restaurant Management Agreement.

 

3.             Except as herein specifically amended herein, and as amended in
the December 6, 1994 first amendment, and October 29, 1996 second amendment, and
the November 11, 1998 third amendment, and the December 20, 2000 fourth
amendment and the April 20, 2001 fifth amendment, the February 26, 1991
agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this agreement on the year
and day first above written.

 

 

 

 

 

POST HOUSE INVESTORS, L.P.

 

 

KENSICO PROPERTIES, NY., INC.

 

 

 

 

By:

/s/ Fouad Chartouni

 

 

Fouad Chartouni, Pres.

 

 

 

 

 

 

THE SMITH & WOLLENSKY

 

 

RESTAURANT GROUP, INC.

 

 

 

 

By:

/s/ Alan M. Mandel

 

 

Alan M. Mandel, CFO

 

 

 

 

--------------------------------------------------------------------------------
